Citation Nr: 1617031	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-15 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for headaches for the period prior to January 2012.

2.  Entitlement to a rating higher than 10 percent for headaches for the period from January 2012 to February 2014.

3.  Entitlement to a rating higher than 30 percent for headaches for the period starting from February 2014 and onward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from September 1992 to July 2002 and from August 2004 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO).

This matter was remanded in July 2015 for an updated VA examination.


FINDINGS OF FACT

1.  Prior to October 2008, the Veteran's migraine headaches manifest with characteristically prostrating attacks averaging one in 2 months. 

2.  Starting from October 2008, his migraine headaches manifest as very frequent completely prostrating with prolonged attacks, and productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent rating for headaches for the period from May 2008 to October 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria are met for a 50 percent rating for headaches for the period starting from October 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He has not alleged any deficiencies in VA's compliance with the VCAA. 

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's claim to for an increased rating for his headaches was received in May 2009.  Accordingly, the relevant time frame for review of the evidence is from one year prior to the date of receipt of the claim, that is, May 2008.  38 C.F.R. § 3.400(o).
 
The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a , DC 8100, as noncompensable prior to January 2012, as 10-percent disabling effective from January 2012 to February 2014, and as 30-percent disabling thereafter. 

Under this code, a 0 percent rating is assigned for migraines that are less frequent. A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After review of the evidence, the Board finds that the Veteran is entitled to a compensable 10 percent rating for the period prior to January 2012.  A May 2008 record notes he has severe migraines.  A February 2009 statement asserts that he was having, at that time, six to seven migraines per year, which was also shown in a September 2007 VA examination.  Although this examination was conducted prior to the period under review, it is factually ascertainable that he remained at this level of severity by the time his claim was filed.  Accordingly, he is entitled to a 10 percent rating starting from May 2008.  38 C.F.R. §§ 3.400(o),  4.124a, DC 8100.

The next inquiry is whether he is entitled to a rating higher than 10 percent at any time between May 2008 and February 2014.  

The Board finds that he is entitled to a rating higher than 10 percent starting from October 2008.  The evidence is in relative equipoise as to whether a 30 percent or 50 percent rating should be assigned.  In giving the Veteran the benefit of the doubt, he is entitled to the higher 50 percent rating, which is the highest rating available under DC 8100.  38 C.F.R. §§ 4.3, 4.7.  

In October 2008, he was having three to four headaches a month, and they were getting worse.  The Veteran complained of light sensitivity and that his prescription migraine medication was not working.  At the August 2009 VA examination, he was having 1 to 2 migraines a month, which lasted up to three days.  He reported having nausea and vomiting, tunnel vision and disturbed vision, and sensitivity to light and noise.  He said that he must lay down in a dark room and that he had missed four days of work in the last year.  In April 2010, his physician noted his migraines were "debilitating."  In January 2012, he was having a six-hour headache every other week.  In February 2012, he asserted feeling pulsing in his eyes, squeezing and crushing sensations, vision disturbances, light sensitivity, and frequent vomiting.  He said that he must lay down when he has one.  At the March 2012 VA examination, the frequency of his headaches was decreased, but his symptoms were increased.  He reported missing work because of headaches, and that the prescription medication he took caused him to have difficulty concentrating.  The February 2014 VA examiner also found that his headaches were very frequent and caused him to occasionally miss work.  Although none of his doctors have specifically found "economic inadaptability," it is clear that his headaches impact his work, causing absences as well as disturbances in concentration.  Although his symptoms were not quite as severe in the beginning of this period, they surpassed the criteria for a 30 percent rating.  38 C.F.R. § 4.124a, DC 8100.  In giving him the benefit of the doubt, he is entitled to this 50 percent rating since October 2008.  38 C.F.R. §§ 4.3, 4.7.

He is not entitled to a higher rating any earlier than October 2008.  Although the evidence from the period from May to October 2008 does show severe migraines, it also only shows a frequency of one prostrating every two months.  The higher ratings each require a prostrating headache on average of once a month, which is not shown until October 2008.  38 C.F.R. § 4.124a, DC 8100.

The Board does not find that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) is required.  His headache symptoms comprise of painful, prostrating, and prolonged attacks, with disturbed vision, nausea, and sensitivity to light and sound.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  38 C.F.R. § 4.124a , DC 8100.  All of his symptoms were taken into consideration in determining whether his headaches are prostrating, which is not defined in the regulations, and whether there is severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability and that the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App, 111 (2008).  There is also no evidence or suggestion that his service-connected disabilities combine to create an uncompensated symptom.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.

The Board also does not find that a claim for a total rating due to individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran has to occasionally miss work due to his headaches, but there is no suggestion that his absences have led to disciplinary action or have been so extensive so as to reduce his income to less than substantially gainful.    


ORDER

A 10 percent rating is granted for headaches from May 2008 to October 2008.

A 50 percent rating is granted for headaches from October 2008 onward.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


